Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark St. Amour on 5/26/2021.

The application has been amended as follows: 
In the claims:
In claim 15, line 7, --d) a flexible drive diaphragm in communication with the valve element,-- has been inserted after “position,”.
In claim 15, line 8, “d)” has been changed to --e)--.
In claim 15, line 10, “e)” has been changed to --f)--.
In claim 15, line 12, “f)” has been changed to --g)--.
In claim 19, line 1, “claim 18” has been changed to --claim 15--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 15, 17, 19, 21-24, 29-37, 48, and 49 are allowable because the prior art while setting forth a nozzle plate, at least one nozzle in the nozzle plate capable of dispensing coating agent, a valve element movable relative to the nozzle plate for controlling the release of coating agent through the nozzle, the movable valve element closing the nozzle in a 
All remaining reasons for allowance have been set forth in the final office action (3/22/21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                            

le
5/27/2021